Citation Nr: 0704993	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  95-09 185A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disorder.

4.  Entitlement to service connection for a respiratory 
disorder.

5.  Entitlement to an initial evaluation in excess of 20 
percent disabling for osteochondritis desiccans of the left 
lower extremity, with arthritis of the left knee.

6.  Entitlement to an initial evaluation in excess of 10 
percent disabling for osteochondritis desiccans of the right 
lower extremity, with arthritis of the right knee.




REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to February 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran's service medical records show treatment for 
low back pain in November 1992; enrollment in a hearing 
conservation program in June 1989, but do not show evidence 
of hearing loss, tinnitus, a low back injury, or a 
respiratory disorder.

2.  The record does not contain a diagnosis of hearing loss 
for VA purposes.

3.  The veteran has a current diagnosis of bilateral 
tinnitus.

4.  The evidence of record does not relate the veteran's 
tinnitus to service.

5.  The veteran has a current diagnosis of lumbosacral 
strain.

6.  The evidence of record does not relate the veteran's 
lumbosacral strain to service.

7.  The record does not contain a diagnosis of a respiratory 
disorder.

8.  The veteran's osteochondritis desiccans of the left lower 
extremity, with arthritis of the left knee, is manifested by 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint, and 
degenerative joint changes shown on x-ray, but no evidence of 
limitation of motion, recurrent subluxation or lateral 
instability, or functional loss.

9.  The veteran's osteochondritis desiccans of the right 
lower extremity, with arthritis of the right knee, is 
manifested by degenerative joint changes shown on 
x-ray, but no evidence of limitation of motion, recurrent 
subluxation or lateral instability, or functional loss.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2006).

3.  A low back disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  A respiratory disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

5.  The criteria for an initial evaluation in excess of 20 
percent disabling for the veteran's osteochondritis desiccans 
of the left lower extremity, with arthritis of the left knee, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5022-5258 (2006).

6.  The criteria for an initial evaluation in excess of 10 
percent disabling for the veteran's osteochondritis desiccans 
of the right lower extremity, with arthritis of the right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5099-5022 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims for service connection 
and for increased initial evaluations, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  Because the pertinent 
regulations concerning VA's duties to notify and assist were 
not enacted until 2000, notification of these duties prior to 
the initial adjudication of the veteran's claim was 
impossible.  However, a letter dated in August 2002 satisfied 
the duty to notify provisions; additional letters were sent 
in June 2003, January 2004, and March 2004.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The veteran's service medical 
records, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A, 
38 C.F.R. § 3.159.  The veteran was also accorded VA 
examinations in August 1994, September 1994, October 1995, 
November 2002, December 2002, and November 2004; opinions to 
clarify earlier examination reports were obtained in July 
2006.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
order to establish service connection for the veteran's 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Once service connection has been established, disability 
ratings are determined by the application of the VA's 
Schedule for Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  Pertinent 
regulations do not require that all cases show all findings 
specified by the Schedule, but that findings sufficient to 
identify the disease and the resulting disability and above 
all, coordination of the rating with impairment of function 
will be expected in all cases.  38 C.F.R. § 4.21 (2006).

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Hearing Loss

In the case of sensorineural hearing loss, service connection 
may be granted if such disease is manifested either during 
service or to a compensable degree within one year following 
separation from active duty. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  
Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The veteran was a diesel mechanic during service.  Although 
it is noted that the veteran was placed on a hearing 
conservation program in June 1989, his service medical 
records show no evidence of hearing loss for VA purposes.  
However, although hearing loss, as defined by 38 C.F.R. § 
3.385, is not shown in service or at separation from service, 
service connection can be established if medical evidence 
shows it is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  

However, the medical evidence of record does not show that 
the veteran currently has impaired hearing that constitutes a 
disability for VA purposes.  VA examinations were conducted 
in August 1994, December 2002, and November 2004; during each 
examination, an audiological evaluation was conducted.  
However, all of the VA examinations revealed the veteran's 
hearing loss to be normal, bilaterally, with less than 2 
auditory thresholds on any given exam found to be 26 decibels 
or greater, no auditory thresholds found to be 40 decibels or 
greater, and speech recognition scores determined to be 96 
percent or above.  Absent evidence showing a current hearing 
disability for VA purposes, service connection for hearing 
loss is not warranted.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  

Tinnitus

The veteran's service medical records show no evidence of 
tinnitus in service.  Subsequent to service, the veteran 
reported constant, bilateral, high-pitched tinnitus on VA 
examinations in August 1994, December 2002, and November 
2004.  On VA examination in November 2004, the veteran 
reported that although he was required to wear hearing 
protection, he was exposed to noise inservice while working 
as a diesel mechanic on heavy-duty equipment.  He also 
reported that subsequent to service, he worked as a diesel 
mechanic for 5 years, then a forklift mechanic for 7 years, 
during both of which he also wore hearing protection.  
Finally, the veteran noted that in the last 5 years, he 
hunted recreationally once or twice per year with a .410 
shotgun.

The weight of the evidence of record does not show that the 
veteran's tinnitus is related to service.  Although the 
December 2002 VA examiner related the veteran's tinnitus to 
his military service, based on his reported history of 
inservice noise exposure, the December 2002 examination 
report notes that the examiner did not have access to the 
veteran's claims file.  Conversely, both the November 2004 VA 
examiner and the VA audiologist who provided the July 2006 VA 
opinion both reviewed the veteran's entire claims file, and 
concluded that the veteran's tinnitus was less likely than 
not related to his military service, based on the absence of 
any report of tinnitus in service or within one year 
subsequent to service, as well as his postservice 
occupational and recreational noise exposure.  The latter VA 
opinions have more probative value because they are based on 
a review of the entire objective medical history, and not 
only that history reported by the veteran.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  The Board has the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence; it may appropriately 
favor the opinion of one competent medical authority over 
another.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Accordingly, service 
connection for tinnitus is not warranted.

Because the weight of the evidence of record does not relate 
the veteran's tinnitus to his military service, the 
preponderance of the evidence is against his claim.  As such, 
the benefit of the doubt doctrine is inapplicable, and the 
claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 
Vet. App. at 49.



Low Back Disorder

Review of the veteran's service medical records reveals that 
the veteran reported experiencing low back pain and spasms in 
early November 1992. X-rays taken at that time were negative 
for any abnormal findings.  The diagnosis was acute lower 
back lumbosacral spasm.  A subsequent November 1992 treatment 
record noted that the veteran had returned for followup, and 
reported that his lower back pain had fully resolved.  There 
is no further evidence in the service medical records of any 
complaints of low back pain or other symptomatology.

Subsequent to service, a VA examination was conducted in 
August 1994.  At that time, the veteran reported intermittent 
back pain with prolonged activity.  Physical examination 
showed no tenderness of the spine, no lumbar muscle spasms, 
nearly normal range of motion with no pain on motion, and a 
normal neurological examination.  The examiner concluded that 
it was an essentially normal examination of the back.  X-rays 
taken showed degenerative arthritis of L5-S1, with 
sacralization of L5.  November 2002 x-rays of the spine 
showed minimal narrowing of the L5-S1 intervertebral disc 
space, with no acute bony abnormality.  During the November 
2004 VA examination, the veteran reported chronic pain, 
soreness, and tenderness in the lumbar spine area.  He 
reported no radicular symptoms, and denied use of a brace or 
a history of surgery.  Physical examination showed a full 
range of motion with pain over the last 10 to 20 degrees of 
motion.  The diagnosis was lumbosacral strain.

Despite the above, the evidence of record does not show that 
the veteran's low back disorder is related to service.  The 
only opinion of record, that of the November 2004 VA 
examiner, states that any relationship between the veteran's 
current low back disorder and the single incident of low back 
pain in November 1992 would be clearly speculative.  The 
Board notes, however, that a finding of service connection 
may not be based on a resort to speculation or remote 
possibility.  See 38 C.F.R. § 3.102.  Additionally, the 
veteran has not provided any additional evidence to show a 
nexus between his current disorder and his military service.  
The Court of Veterans' Appeals has held that the duty to 
assist is not a one-way street; claimants cannot passively 
wait for help in those circumstances where he may or should 
have information that is essential.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Accordingly, absent an opinion 
linking the veteran's current low back disorder to his 
military service, service connection for a low back disorder 
is not warranted.

Because the evidence does not show that the veteran's current 
low back disorder is related to service, the preponderance of 
the evidence is against his claim.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 49.

Respiratory Disorder

The veteran's service medical records show no evidence of 
treatment for a respiratory disorder.  Subsequent to service, 
on VA examination in August 1994, the veteran reported 
shortness of breath in warm weather and on exertion; he 
stated that he smoked 1 pack of cigarettes per day 
intermittently for the last four years.  Physical examination 
found the lungs clear to auscultation and percussion, with no 
rales or rhonchi.  The VA examiner diagnosed the veteran with 
chronic obstructive pulmonary disorder, by history.  
Contemporaneous chest x-rays, pulmonary function tests 
(PFTs), and spirometry were all within normal limits.  March 
2000 and November 2002 chest x-rays also showed no evidence 
of acute cardiopulmonary disease.  

During the November 2002 VA examination, the veteran reported 
developing a cough, shortness of breath, and respiratory 
infections after his service in the first Gulf War.  He 
stated that at current, he experienced 2 respiratory 
infections per year that were incapacitating, requiring bed 
rest.  He also noted that he smoked 1 pack of cigarettes per 
day.  Physical examination showed that the lungs were clear 
to auscultation and percussion, with no rales or rhonchi.  
The VA examiner initially diagnosed the veteran with chronic 
bronchitis, but annotated that since the veteran failed to 
report for his PFTs, it was impossible to confirm if he has 
any pulmonary dysfunction, and that he was a smoker.  

During the November 2004 VA examination, the veteran reported 
developing a cough upon return from his Gulf service, and was 
diagnosed by a private physician with bronchitis.  He 
currently experienced shortness of breath, and an occasional 
cough, but denied sputum or hemoptysis, and noted that he 
smoked 1 pack of cigarettes per day intermittently for the 
last 10 years.  Physical examination showed that the lungs 
were clear to auscultation and percussion, with no rales, 
rhonchi, or wheezing.  PFTs showed the ratio of forced 
expiratory volume (FEV-1) to forced vital capacity (FVC) to 
be within normal limits, as were the spirometry results.  The 
diagnosis was chronic bronchitis.  However, on further review 
in July 2006, the VA examiner clarified that based on the 
normal results of the PFTs, the veteran did not have chronic 
bronchitis.

After a thorough review of the evidence of record, it is 
concluded that the veteran does not have a confirmed 
diagnosis of chronic bronchitis or another respiratory 
disorder.  All chest x-rays of record showed no evidence of 
acute cardiopulmonary disease; all physical examinations of 
record showed that the chest was clear to auscultation and 
percussion, with no rales or rhonchi.  Most critically, all 
pulmonary function testing of record, including FEV-1/FVC 
ratios and spirometry, were within normal limits.  The 
November 2002 VA examiner noted that without PFTs, a 
preliminary diagnosis of chronic bronchitis could not be 
verified, and the July 2006 VA examiner clearly stated that 
because the veteran's PFTs were normal, he did not have 
chronic bronchitis.  Both of these opinions are based on the 
objective physical examinations, laboratory testing, and 
consideration of the veteran's history, including a long 
history of tobacco use which existed during and subsequent to 
service.  Additionally, the veteran has also not provided any 
evidence which confirms a respiratory disorder diagnosis.  
Accordingly, service connection for a respiratory disorder is 
not warranted.

Because the evidence of record does not show a confirmed 
diagnosis of a respiratory disorder, the preponderance of the 
evidence is against the veteran's claim.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. 
App. at 49.




Osteochondritis Desiccans of Left Lower Extremity, with 
Arthritis of Left Knee

Service connection for osteochondritis dessicans of the left 
lower extremity was granted by a November 1994 rating 
decision, and a noncompensable evaluation assigned under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5099-5022, 
effective July 21, 1994.  By way of additional rating 
decisions, temporary 100 percent disabling evaluations were 
assigned effective January 13, 1995 through April 30, 1995, 
and from July 24, 1997, to September 30, 1997.  Ultimately, 
in the March 2005 statement of the case, the veteran's 
osteochondritis dessicans of the left lower extremity was 
recharacterized under Diagnostic Code 5022-5258, and the 
initial evaluation was increased to 20 percent disabling, 
effective July 21, 1994.  

Diagnostic Code 5022 contemplates periostitis, which is rated 
on the basis of limitation of motion of the affected parts as 
degenerative arthritis, under Diagnostic Codes 5003.  
Diagnostic Code 5258 contemplates the dislocation of 
semilunar cartilage of the knee, with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  The hyphenated code used for 
rating the veteran's disability was intended to show that the 
veteran's dislocation of semilunar cartilage of the knee was 
caused by his periostitis.  38 C.F.R. § 4.27.

Diagnostic Code 5258 provides for a single 20 percent 
disabling evaluation for dislocated semilunar cartilage, with 
frequent episodes of "locking," pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Thus, the 
veteran's osteochondritis dessicans of the left lower 
extremity is already assigned the maximum evaluation under 
this diagnostic code.  However, the Board will also consider 
other diagnostic codes pertaining to the knee and leg to 
determine if an initial evaluation in excess of 20 percent 
disabling is warranted under other criteria.  To that end, 
Diagnostic Codes 5256, 5262, and 5263 are not for application 
in this case because there is no evidence that the veteran 
has experienced anklyosis of the knee, impairment of the 
tibia and fibula, or genu recuvatum.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, 5263.

Diagnostic Code 5257 contemplates recurrent subluxation or 
lateral instability of the knee.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  However, there is no evidence that the 
veteran's osteochondritis dessicans of the left lower 
extremity has resulted in subluxation or instability to the 
extent that it would warrant an initial evaluation greater 
than 20 percent disabling at any time during the appeal 
period.  None of the VA outpatient treatment records, have 
revealed objective evidence of instability; on VA 
examinations in August 1994, October 1995, November 2002, and 
November 2004, the left knee was noted to be stable on 
medial, lateral, anterior, and posterior testing.

Diagnostic Codes 5260 and 5261 address limitation of flexion 
and extension of the leg.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260-61.  However, there is no evidence that the 
veteran's osteochondritis dessicans of the left lower 
extremity would warrant an initial evaluation greater than 20 
percent disabling under either of these diagnostic codes at 
any time during the appeal period.  On all evaluations of 
record, extension of the left leg was noted to be full to 0 
degrees; flexion was noted to range between 130 and 140 
degrees, thus being fully normal or within normal limits.

During his VA examinations, the veteran has reported pain, 
stiffness, weakness, swelling, and fatigability; 
specifically, on VA examination in November 2002 and November 
2004, pain was noted to be mild through the range of motion.  
However, there is no evidence that the pain experienced 
resulted in limitation of motion to 60 degrees or less, as 
range of motion was full.  Additionally, there were no 
objective findings on examination that any weakness, excess 
fatigue, incoordination, or lack of endurance resulted from 
repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Specifically, on VA 
examination in November 2004, although the veteran reported 
that repetitive use did cause and increased in his pain, 
tenderness, and fatigue, no measured change was noted on 
objective examination.  The Board does not discount the 
veteran's reports of his symptomatology; however, the 
objective medical evidence does not reflect that he 
experiences functional loss which is not already contemplated 
in the currently assigned rating.  Accordingly, an evaluation 
in excess of 20 percent disabling, based on functional 
impairment, is not for assignment.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's 
service-connected left knee disorder presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b).  Although evaluations in excess of that currently 
assigned may be provided for certain manifestations of the 
veteran's service-connected left knee disorder, the medical 
evidence reflects that those manifestations are not present 
in this case.  In this regard, the evidence does not show 
that the veteran's left knee disorder requires frequent 
periods of hospitalization, has resulted in loss of 
employment, or otherwise renders impractical the application 
of the regular schedular standards.  Therefore, in the 
absence of such factors, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's failure to 
consider or to document its consideration was not prejudicial 
to the veteran.

In this case, the objective findings of examinations and 
other clinical documentation of record merit a 20 percent 
evaluation for osteochondritis dessicans of the left lower 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5022-5258.  
After a thorough review, there is no medical evidence of 
record that would support a compensable evaluation at any 
time subsequent to the date of receipt of the veteran's claim 
for service connection.  Id.; Fenderson, 12 Vet. App. at 119.  
Because there is no evidence of more than minimal limitation 
of flexion of the left leg, no medical evidence of 
symptomatology supportive of assignment of an evaluation 
under other pertinent diagnostic codes have not been 
objectively shown, and no functional limitation of the left 
leg greater than that already contemplated by the assigned 
rating, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit of the doubt doctrine 
is inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert, 1 Vet. App. at 49.

Osteochondritis Desiccans of Right Lower Extremity, with 
Arthritis of Right Knee

Service connection for osteochondritis dessicans of the right 
lower extremity was granted by a November 1994 rating 
decision, and a noncompensable evaluation assigned under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5099-5022, 
effective July 21, 1994.  When an unlisted disease, injury, 
or residual condition is encountered, requiring rating by 
analogy, the first 2 digits of the diagnostic code will be 
selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last 2 digits will be "99" for all unlisted conditions, 
rated by analogy.  38 C.F.R. §§ 4.20, 4.27.  As such, the RO 
rated the veteran's osteochondritis dessicans disability of 
the right lower extremity by analogy to Diagnostic Code 5022, 
for periostitis.  See 38 C.F.R. § 4.71, Diagnostic Code 5022.  
By a January 1996 rating decision, the evaluation was 
increased to 10 percent disabling, effective October 2, 1995.  
In the March 2005 statement of the case, the RO made that 10 
percent disabling evaluation effective July 21, 1994.

Diagnostic Code 5022 contemplates periostitis, which is rated 
on the basis of limitation of motion of the affected parts as 
degenerative arthritis, under 38 C.F.R. § 4.71a, Diagnostic 
Code 5022.  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on x-ray evidence may not be combined with 
ratings based on limitation of motion.  Id.

Under Diagnostic Code 5260, a noncompensable evaluation is 
for assignment when flexion of the leg is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Evaluations of 10, 20, and 30 percent are assigned when 
flexion of the leg is limited to 45 degrees, 30 degrees, and 
15 degrees, respectively.  Id.  Under Diagnostic Code 5261, 
when extension of the leg is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Evaluations of 10, 20, 30, 40, and 50 
percent are assigned when extension of the leg is limited to 
10, 15, 20, 30, and 45 degrees, respectively.  Id.  The 
normal range of motion of the leg is from 140 degrees flexion 
to 0 degrees extension.  38 C.F.R. § 4.71, Plate II.  
However, on VA examination in August 1994, November 2002, and 
November 2004, range of motion of the right leg was full to 
140 degrees flexion and 0 degrees extension.  Although 
minimally limited range of motion was shown on VA examination 
in October 1995, the evidence reflects that this is an 
exception, and even then, does not reflect more than minimal 
impairment.  Accordingly, although slight limitation of 
flexion has been shown, the degree to which the motion of the 
knee is limited does not warrant a compensable evaluation 
under Diagnostic Codes 5260 and 5261. 

As the limitation of motion of the right knee is 
noncompensable under the appropriate diagnostic codes, but 
the evidence of record indicates evidence of degenerative 
joint disease, as noted during the veteran's November 2002 
and November 2004 VA examinations, an evaluation of 10 
percent is for application under the provisions of Diagnostic 
Code 5003.  38 C.F.R. § 4.71, Diagnostic Code 5003.

Further, the Board has considered other diagnostic codes 
pertaining to the knee and leg.  However, recurrent 
subluxation, lateral instability, anklyosis, impairment of 
the tibia and fibula, genu recurvatum, and removal or 
dislocation of the semilunar cartilage, have not been shown; 
accordingly, Diagnostic Codes 5256, 5257, 5258, 5259, 5262, 
and 5263 are not for application.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256-59, 5262-63.

During his VA examinations, the veteran has reported pain, 
stiffness, weakness, swelling, and fatigability; 
specifically, on VA examination in November 2002 and November 
2004, pain was noted to be mild through the range of motion.  
However, there is no evidence that the pain experienced 
resulted in limitation of motion to 60 degrees or less, as 
range of motion was full.  Additionally, there were no 
objective findings on examination that any weakness, excess 
fatigue, incoordination, or lack of endurance resulted from 
repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca, 8 Vet. App. at 202.  Accordingly, an evaluation in 
excess of 10 percent disabling, based on functional 
impairment, is not for assignment.  Id.

Finally, the Board has also considered the issue of whether 
the veteran's 
service-connected right knee disorder presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. § 
3.321(b).  Although evaluations in excess of that currently 
assigned may be provided for certain manifestations of the 
veteran's service-connected right knee disorder, the medical 
evidence reflects that those manifestations are not present 
in this case.  In this regard, the evidence does not show 
that the veteran's right knee disorder requires frequent 
periods of hospitalization, has resulted in loss of 
employment, or otherwise renders impractical the application 
of the regular schedular standards.  Therefore, in the 
absence of such factors, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's failure to 
consider or to document its consideration was not prejudicial 
to the veteran.

Accordingly, an initial rating in excess of 10 percent for 
osteochondritis desiccans of the right lower extremity, with 
arthritis of the right knee, is not warranted at any time 
subsequent to the effective date of the initial assignment, 
July 21, 1994.  See 38 C.F.R. § 3.400; Fenderson, 12 Vet. 
App. at 119.  Because there is no evidence of limitation of 
flexion of the right leg to 60 degrees or less, no medical 
evidence of symptomatology supportive of assignment of an 
evaluation under other pertinent diagnostic codes have not 
been objectively shown, and no evidence of functional loss, 
the preponderance of the evidence is against the veteran's 
claim.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. at 49.






ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a low back disorder is denied.

Service connection for a respiratory disorder is denied.

An initial evaluation in excess of 20 percent disabling for 
osteochondritis desiccans of the left lower extremity, with 
arthritis of the left knee, is denied.

An initial evaluation in excess of 10 percent disabling for 
osteochondritis desiccans of the right lower extremity, with 
arthritis of the right knee, is denied.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


